Opinion issued May 22, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-99-01348-CV
____________

ELI MASSO, LUBBOCK INVESTMENT TRUST AND HURST INVESTMENT
TRUST, Appellants

V.

DONALD FARMER AND COUPON CONNECTION OF AMERICA, INC.,
Appellees



On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 102026



MEMORANDUM  OPINION
	The parties have filed a joint motion to dismiss this appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.